110 F.3d 723
James S. BRODIE;  Larry A. Butcher;  William A. Thompson;Randy Dutton, Plaintiffs-Appellees and Cross-Appellants,v.GENERAL CHEMICAL CORPORATION, a Delaware corporation,Defendant-Appellant and Cross-Appellee.
Nos. 94-8094, 94-8095.
United States Court of Appeals,Tenth Circuit.
June 11, 1996.

Before BRISCOE, COFFIN* and BARRETT, Circuit Judges.


1
Prior report:  74 F.3d 1248.

ORDER

2
Appellant's motion to recall and modify the mandate is granted as it pertains to case number 94-8095.  The order & judgment filed in appeal 94-8095 on January 12, 1996 is withdrawn.  This does not affect any issues in 94-8094.  The order & judgment is still in effect as to that part of these appeals.  The mandate in number 94-8095 is recalled.



*
 The Honorable Frank M. Coffin, Senior Circuit Judge, United States Court of Appeals for the First Circuit, sitting by designation